DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-12, 14-18, 20 and 22 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over EP 0687989A2 to Ranslam et al. in view of U.S. Patent Application Publication 2003/0206646 to Brackett in view of U.S. Patent Application Publication 2006/0100912 to Kumar
As to claims 1, 14-15, and 17-18 and 20 Ranslam discloses a control apparatus for medical imaging, the apparatus comprising:
a receiver configured to receive first information of a first order from an external apparatus (Ranslam column 4 lines 7-21); 
wherein the receiver receives identification information of a patient as the first information (Ranslam column 4 lines 7-21); While the combination of the references teaches that a patient is an object of medical imaging, Examiner additionally notes that this is also non-functional descriptive material that does not patentably distinguish that which is claimed from the prior art.
Ranslam columns 3 and 4 and column 2 lines 24-37).
However, Ranslam does not teach that the process is medical imaging. Brackett discloses an imaging system (Brackett figure 6 and [0041]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the process of Ranslam in the imaging system of Brackett to reduce data entry errors.
However, Ranslam and Brackett do not explicitly teach wherein the display control unit causes the display unit to display information indicating that the first information is received from the external apparatus and an icon to confirm if the second information is to be discarded, the icon being the item for receiving the input from the operation unit, and
Wherein, upon detecting operation of the icon, the display control unit causes the display unit to display the imaging screen for performing the first medical imaging corresponding to the first information and to discard the second information
Kumar discloses wherein the display control unit causes the display unit to display I a wubdiw which is displayed when the first information is received from the external apparatus and selection objects to select if the second information is to be discarded, the selection objects being the item for receiving the input from the operation unit (Kumar [0375]), 
Wherein, upon detecting operation of the icon, the display control unit causes the display unit to display the screen for performing the process corresponding to the first information and to discard the second information (Kumar [0375]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to use an icon which allows a user to discard data and continue as in Kumar in the system of Ranslam and Bracket to allow a user to better use existing data.
However, Kumar, Ranslam and Bracket do not explicitly teach wherein a patient identifier (ID) contained in the first information and patient information corresponding to the patient ID are displayed in the window. However these differences are only found in the non-functional information displayed by the system. The display of a patient ID are not functionally related to the functions of the centralized medical information system. Thus, this descriptive information will not distinguish the claimed invention from the prior art in terms of patentability, see Cf. In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 40, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to use different types of information in the window as taught by Kumar because such information does not functionally relate to the system and using different displayed data from that in the prior art would have been obvious matter of design choice. See In re Kuhle, 526 F.2d 553, 555, 188 USPQ 7, 9 (CCPA 1975).
As to claim 2, see the discussion of claim 1, additionally, Ranslam discloses the apparatus wherein the processor is configured to,
in another case that when the receiver receives the first information the screen is not displayed, cause the display unit to, in response to a receipt of the first information by the receiver, display the screen (Ranslam columns 3 and 4 and column 2 lines 24-37).
As to claim 3, see the discussion of claim 1, additionally, Ranslam discloses the apparatus wherein in the another case, the processor is configured to cause the display unit to, in response to a receipt of the first information by the receiver, display the received first information and the screen (Ranslam columns 3 and 4 and column 2 lines 24-37).
As to claim 4, see the discussion of claim 1, additionally, Ranslam discloses the apparatus wherein in the another case, the processor is configured to cause the display unit to, in response to a receipt of the first information by the receiver, display the received first information, and after a predetermined period of time has passed since a start of a display of the received first information, the processor causes the display unit to display the screen (Ranslam column 5 lines 26-37).
As to claim 5, see the discussion of claim 1, additionally, Ranslam discloses the apparatus if the processor determines, based on the input from the operation unit, to display the imaging screen, the processor causes the display unit to display the imaging screen in response to the determination (Ranslam columns 3 and 4 and column 2 lines 24-37).
As to claim 6, see the discussion of claim 1, additionally, Ranslam discloses the apparatus wherein if the processor determines, based on the input from the operation unit, not to display the imaging screen, the processor causes the display unit to display the screen for inputting information (Ranslam columns 3 and 4 and column 2 lines 24-37)..
As to claim 7, see the discussion of claim 1, additionally, Ranslam discloses the apparatus wherein if the processor determines, based on the input from the operation unit, to display the imaging Ranslam columns 3 and 4 and column 2 lines 24-37).
As to claim 8, see the discussion of claim 1, additionally, Ranslam discloses the apparatus wherein if the processor determines, based on the input from the operation unit, not to display the imaging screen, the processor performs a process for registering the first order as an reservation (Ranslam columns 3 and 4 and column 2 lines 24-37).
As to claim 9, see the discussion of claim 1, however, Ranslam does not explicitly teach the apparatus wherein the receiver receives identification information of an object to be imaged as the first information.
However these differences are only found in the non-functional information recieved. The identification information of an object to be imaged as the first information are not functionally related to the functions of the apparatus. Thus, this descriptive information will not distinguish the claimed invention from the prior art in terms of patentability, see Cf. In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 40, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to use different types of information in the apparatus as taught by Ranslam because such information does not functionally relate to the apparatus and merely using different information from that in the prior art would have been obvious matter of design choice. See In re Kuhle, 526 F.2d 553, 555, 188 USPQ 7, 9 (CCPA 1975).
As to claim 10, see the discussion of claim 1, additionally, Ranslam discloses the apparatus wherein the receiver receives the first information from a hospital information system (Ranslam columns 3 and 4 and column 2 lines 24-37).
As to claim 11, see the discussion of claim 1, additionally, Ranslam discloses the apparatus wherein the second information is information for a second order, different from the first order (Ranslam 
As to claim 12, see the discussion of claim 1, additionally, Ranslam discloses the apparatus wherein the processor is configured to determine whether or not the receiver receives the first information during a time period from a first time when input for obtaining information of an object to be imaged is started to a second time when the information of the object to be imaged is specified by the processor  (Ranslam columns 3 and 4 and column 2 lines 24-37).
As to claim 16, see the discussion of claim 15, additionally, Ranslam discloses the apparatus further comprising an X-ray generator (Brackett [0005]).
As to claim 22, Ranslam discloses an apparatus for controlling medical imaging, the apparatus comprising:
a networking port configured to receive a first order for medical imaging from an external apparatus (Ranslam column 4 lines 7-21);  
a memory storing a program; and
one or more processors which, by executing the program, is configured to determine whether to perform first task based on a reception of the receiver from the external apparatus via the networking port or to perform second task based on an input from the user via the manual input screen (Ranslam columns 3 and 4 and column 2 lines 24-37),
Since Ranslam teaches receiving information at different times it is not necessary for the optional step to be shown in the prior art to anticipate the claim limitation,
However, Ranslam does not teach a display unit configured to display a manual input screen for receiving a second order for medical imaging from a user, and to display an imaging screen for showing a medical imaging process;
Brackett discloses a display unit configured to display a manual input screen for receiving a second order for medical imaging from a user, and to display an imaging screen for showing a medical imaging process (Brackett claim 1).
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the process of Ranslam in the imaging system of Brackett to reduce data entry errors.
However, Kumar, Ranslam and Bracket do not explicitly teach wherein a patient identifier (ID) contained in the first information and patient information corresponding to the patient ID are displayed in the window. However these differences are only found in the non-functional information displayed by the system. The display of a patient ID are not functionally related to the functions of the centralized medical information system. Thus, this descriptive information will not distinguish the claimed invention from the prior art in terms of patentability, see Cf. In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 40, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to use different types of information in the window as taught by Kumar because such information does not functionally relate to the system and using different displayed data from that in the prior art would have been obvious matter of design choice. See In re Kuhle, 526 F.2d 553, 555, 188 USPQ 7, 9 (CCPA 1975).

Response to Arguments
Applicants argues that Kumar does not teach display of a patient ID in the displayed window. However this is non-functional descriptive material. Applicant argues that this feature allows the layer to be discarded based on patient information, however, this feature is not claimed. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZA ANNE LAM whose telephone number is (571)270-7052.  The examiner can normally be reached on Monday-Friday 8-4:30PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Shumate can be reached on 313-446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELIZA A LAM/             Primary Examiner, Art Unit 3686